I respectfully dissent from the result reached by the majority. Appellant was initially sentenced pursuant to a plea bargain to concurrent terms of imprisonment totalling twenty-five years. In their considerations, both appellant and the trial court mistakenly applied the incorrect statute applicable to sentencing for the offenses to which appellant entered his guilty plea. Doubling the maximum term to fifty years by imposing consecutive terms after appellant has served three and one-half years of his expected concurrent terms is highly unfair, in my opinion, and if it does not involve considerations *Page 48 
of double jeopardy, it is surely lacking in substantive due process of law. Punishment, even if invalidly inflicted, is still punishment, the end to which is the goal expected by both society and the convict. Where reasonable, fair alternatives may be applied to carry out appellant's original agreement with the state without frustrating the original punitive purpose of the state; basic fairness requires that such be done. The purpose apparently to be accomplished by the original sentence and the resentencing is to require appellant to serve a minimum term of five years for each offense, not a potential total of fifty. Such might be substantially accomplished by the other indeterminate considerations available. I would reverse the resentencing by the trial court and remand for appropriate resentencing not to exceed the maximum of twenty-five years originally expected.